           Case 6:21-cv-00222-ADA Document 326 Filed 03/25/21 Page 1 of 9




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

PERFORMANCE CHEMICAL COMPANY                            §
                                                        §
                 Plaintiff                              §
                                                        §
                                                        §     Civil No. 6:21-CV-00222-ADA
                                  v.                    §
                                                        §
TRUE CHEMICAL SOLUTIONS, LLC                            §
                                                        §
                 Defendant                              §

PERFORMANCE CHEMICAL COMPANY’S REPLY IN SUPPORT OF MOTION FOR
      SANCTIONS AND REQUEST FOR DEATH PENALTY SANCTIONS

         Plaintiff Performance Chemical Company (“PCC”) files this reply to True Chemical

Solution’s Response in Opposition to [PCC’s] Motion for Sanctions (“Response,” ECF No. 320).

Based on the new evidence of misconduct revealed by True Chem’s Response and the affidavit of

Tyler Hinrichs (ECF No. 321), PCC now requests that the Court enter a judgment of death penalty

sanctions.

                             I.        Standard for Death Penalty Sanctions

         “The most severe in the spectrum of sanctions provided by statute or rule must be available

to the district court in appropriate cases, not merely to penalize those whose conduct may be

deemed to warrant such a sanction, but to deter those who might be tempted to such conduct in the

absence of such a deterrent.” Nat’l Hockey League v. Metro Hockey Club, Inc., 427 U.S. 639, 642-

43 (1976). “The right to impose sanctions for spoliation arises from a court’s inherent power to

control the judicial process and litigation, but the power is limited to that necessary to redress

conduct which abuses the judicial process.” Chambers v. NASCO, Inc., 501 U.S. 32, 45–46,

(1991). Under Federal Rule of Civil Procedure 37 and the Court’s inherent powers, the Court may


4824-3524-6818
           Case 6:21-cv-00222-ADA Document 326 Filed 03/25/21 Page 2 of 9




“impose ‘just’ sanctions on a party who disobeys a discovery order” in order to maintain obedience

to court orders. Apogee Telecom, Inc. v. Dungan, A-16-CA-00061-SS, 2016 WL 9308329, at *3

(W.D. Tex. Sept. 23, 2016); see also O2 Micro Intern. Ltd. v. Beyond Innovation Tech. Co., Ltd.,

449 Fed. Appx. 923, 930 (Fed. Cir. 2011). “A district court can, among other things, render a

default judgment against the disobedient party and require the payment of the opposing party’s

expenses, including attorneys’ fees.” Id. (citing Fed. R. Civ. P. 37(b)(2)(A)(vi); F.D.I.C. v. Conner,

20 F.3d 1376, 1380 (5th Cir. 1994)).

         In deciding whether to enter default judgment (death penalty) sanctions, the Court must

consider whether: “(1) the party’s refusal to comply with the discovery order was willful or in bad

faith, (2) the client knew or participated in the violation of the discovery order, (3) the violating

party’s misconduct substantially prejudice[d] the opposing party, and (4) a less drastic sanction

would substantially achieve the desired deterrent effect.” Id. (citing Conner, 20 F.3d at 1380-81).

The crux of whether a default judgment is appropriate is whether the infringing party acted in bad

faith or in willful abuse of the discovery process. See E.O.C. v. General Dynamics, 999 F.2d 113,

119 (5th Cir. 1993) (Court may impose sanctions in the form of a default judgment under the

court’s inherent power for “bad faith or willful abuse of the judicial process.”). Additionally, lesser

sanctions are not appropriate if they would not cure the prejudice suffered or deter future instances

of the bad conduct in question. See O2 Micro Intern. Ltd., 449 F. Appx. at 930–31. (affirming

district court’s finding that monetary sanctions alone were inappropriate because “[t]o hold

otherwise would effectively allow a litigant to buy a new jury panel by intentionally violating the

court's orders in limine.”). In Micron Tech, Inc. v. Rambus, Inc, the Federal Circuit held that the

appropriate test for bad faith was whether the spoliator intended to impair the ability of the

opposing party to litigate its claims or defenses. 645 F.3d 1311, 1327 (Fed Cir. 2011). “Litigations


                                                  2
4824-3524-6818
           Case 6:21-cv-00222-ADA Document 326 Filed 03/25/21 Page 3 of 9




are fought and won with information. If the district court finds facts to conclude that [the

spoliator’s] goal […] was to obtain an advantage in litigation though the control of information

and evidence, it would be justified in making a finding of bad faith.” Id. “A showing of prejudice

to the opposing party requires only “plausible, concrete suggestions as to what the destroyed

evidence might have been.” Id. at 1328. “If it is shown that the spoliator acted in bad faith, the

spoliator bears the ‘heavy burden’ to show a lack of prejudice to the opposing party because ‘a

party who is guilty of … intentionally [destroying or concealing evidence] … should not easily be

able to excuse the misconduct by claiming that the vanished documents were of minimal import.”

Id. (citing Anderson v. Cryovac, Inc., 862 F.2d 910, 925 (1st Cir. 1988).

         A district court’s imposition of sanctions under its inherent power and Rule 37 is reviewed

under an abuse of discretion standard. Childs v. State Farm Mut. Auto. Ins. Co., 29 F.3d 1018,

1023 (5th Cir. 1994). Courts in this district have assessed a default judgment as sanctions when a

party violates court orders and its discovery obligations in bad faith. See Apogee Telecom, Inc. v.

Dungan, A-16-CA-00061-SS, 2016 WL 9308329, at *5 (W.D. Tex. Sept. 23, 2016); see also

Matter of United Markets Intern., Inc., 24 F.3d 650, 654 (5th Cir. 1994). So has the Federal Circuit.

Organik Kimya, San. v. Tic. A.S., 848 F.3d 994, 1003 (Fed. Cir. 2017) (upholding grant of default

judgment as sanction for spoliating evidence in bad faith); Minnesota Min. & Mfg. Co. v. Eco

Chem, Inc., 757 F.2d 1256, 1261 (Fed. Cir. 1985) (upholding grant of default judgment for

discovery abuse).

II.      True Chem’s Response and Mr. Hinrich’s testimony eliminate any doubt that this
         misconduct was willful and in bad faith.

         True Chem’s response and Mr. Hinrich’s testimony confirm the following facts as

undisputed:



                                                  3
4824-3524-6818
           Case 6:21-cv-00222-ADA Document 326 Filed 03/25/21 Page 4 of 9




         (1) True Chem engaged in spoliation when it removed the PLC/HMI component
         from its T-9 trailer in late 2019.

         (2) True Chem violated a court order when it hid the PLC/HMI device during the
         January 2020 inspection.

         (3) Mr. Hinrichs then lied under oath, repeatedly, when he testified that he had
         never automated True Chem’s frac trailers or used a PLC.

         (4) True Chem provided false interrogatory answers, also under oath, in which it
         repeatedly denied automating the trailers and using a PLC or other similar device.

         (5) True Chem knew that it was supposed to turn over to PCC all evidence of its
         automation activities and equipment and it chose instead to hide all this evidence
         for a year and a half.

         Prior to filing its Motion, PCC knew that True Chem had engaged in egregious discovery

abuse. What PCC did not realize until reviewing True Chem’s response, however, was that its

lawyers at John & Morgan P.C. were also complicit. Mr. Hinrich’s testimony in his declaration is

that “[t]he first time True Chem communicated either the existence of the B&H Project or the

PLC/HMI component to John & Morgan P.C. was January 20, 2021.”1 That was over two months

ago, and neither True Chem nor its counsel at John & Morgan told PCC about this critical evidence

until they were caught last week.

         Over the course of the last two months, instead of alerting PCC’s counsel to the undisclosed

evidence or the identity of third party witnesses, supplementing its discovery responses to disclose

the PCL/HMI device, or producing the device, True Chem and its counsel have:

         (1) Forced PCC to pursue third-party subpoenas and depositions in an effort to
         uncover evidence that should have been revealed over a year earlier, knowing that
         this was causing PCC to incur additional time and expense on the eve of trial.

         (2) Allowed Mr. Hinrich’s false testimony to stand, without correction or notice to
         PCC or the Court.



1
    Hinrichs 3/25/21 Declaration, ¶3.

                                                  4
4824-3524-6818
           Case 6:21-cv-00222-ADA Document 326 Filed 03/25/21 Page 5 of 9




         (3) Allowed its previous false interrogatory answers to stand, without correction,
         supplementation, or notice to PCC or the Court.

         (4) Failed to disclose important evidence in the case, including both evidence of the
         PLC device itself and of its client’s spoliation, despite its duty of candor to the
         tribunal.

         (5) Methodically prepared True Chem’s defense on the PLC issue, including
         arguments as to why the PLC/HMI device allegedly did not infringe the patents or
         only infringed “a little” and developing mitigating damages theories using the
         PLC/HMI device to suggest that only one of its frac trailers infringed and therefore
         PCC’s damages should be reduced, knowing all the while that PCC had never seen
         the device and would have to scramble to address it if/when revealed.

         Based on these newly admitted facts, it is now apparent that both True Chem and its counsel

at John & Morgan acted willfully and in bad faith. True Chem has engaged in this behavior longer,

for over a year and a half. But counsel at John & Morgan knowingly participated in the deception

for two months—knowing that trial was imminent. Again, the only reason that we know this now

is because PCC uncovered the truth.

III.     True Chem’s efforts to gain a litigation advantage from its late disclosure of the PLC
         reveals that it has not learned its lesson.

         True Chem claims to be contrite, but its recent litigation conduct shows otherwise. For

example, True Chem has presented a supplemental report from its expert, Patrick Steele, that relies

on the new evidence about the timing of True Chem’s installation of the PLC/HMI, along with the

absence of information regarding whether True Chem installed the device in its other trailers, to

argue that the T-9 trailer could not have infringed until at least May 2019 and that it was likely the

only trailer that could have infringed.2 Mr. Steele also engages in a detailed technical analysis—

similar to the technical (and irrelevant) arguments in True Chem’s sanctions response—regarding

why the PLC did not provide for “remote monitoring” of the pumps. Of course, True Chem had



2
    ECF No. 315, Notice of Filing Steele Supplemental Report, at 5-6.

                                                  5
4824-3524-6818
           Case 6:21-cv-00222-ADA Document 326 Filed 03/25/21 Page 6 of 9




the PLC all along, and if it wished to provide an expert opinion about whether the device remotely

monitors the pumps, it should have done so in accordance with the scheduling order. The Court

should strike Mr. Steele’s newly disclosed opinions, both as a sanction for True Chem’s

misconduct, and due to True Chem’s failure to timely disclose the opinion under Federal Rule of

Civil Procedure 16 and the Tenth Amended Scheduling Order governing this case. O2 Micro

Intern. Ltd., 449 F. Appx. at 931 (affirming district court’s exclusion of non-infringement expert

as sanction for violating court orders); Emerson v. Johnson & Johnson, CV H-17-2708, 2019 WL

764660, at *3 (S.D. Tex. Jan. 22, 2019), appeal dismissed, 19-20276, 2019 WL 5390017 (5th Cir.

Aug. 27, 2019) (dismissing untimely disclosed expert report under Rule 16).

         True Chem also attempts to use the deposition testimony of the third party contractors that

installed the PLC/HMI device and software on True Chem’s trailer, Joshua Bittler and Ben Walter,

for the same purpose as the opinions of Patrick Steele—to argue against infringement and to try to

limit PCC’s damages.3 But this deposition testimony raises more questions than it answers. Mr.

Bittler and Mr. Walter testified about their personal involvement in the project—but they do not

know how True Chem used the PLC/HMI after their project concluded. For example, Mr. Walter

left the project because he moved to a new employer who also performed work for PCC.4 This

raises the question of whether True Chem did not want Mr. Walter to work on the project anymore

because it did not want his employer to reveal its activity to PCC.5 And after Mr. Walter stopped

his programming work, B&H hired another contractor, Aaron Shine, to finish the project.6 PCC

has not had time to perform discovery on any of these new matters.



3
  Response at 11-12.
4
  Exhibit F, Ben Walter Deposition 38:20-42:19.
5
  See id.
6
  Exhibit H, Josh Bittler Deposition 53:1-22.

                                                  6
4824-3524-6818
           Case 6:21-cv-00222-ADA Document 326 Filed 03/25/21 Page 7 of 9




         True Chem also purports to offer a stipulation that the T-9 trailer was used on all its frac

jobs after August 2019. But this proposal is remarkably disingenuous given that True Chem has

separately filed a motion to strike PCC’s expert opinion on damages for all of 2020 based on a

claimed lack of evidence of infringing frac trailer sales in 2020-2021. Furthermore, the bulk of

PCC’s lost profits damages are from 2018.

         All this conduct reveals exactly why PCC has been prejudiced and why the “sanctions”

proposed by True Chem do not come close to leveling the field. PCC has not had an adequate

opportunity to perform discovery on any of these new issues. How exactly did the PLC/HMI device

work and interact with the Graco controllers? How often was it used, and in which trailers? Is this

really the only device that True Chem used to automate its trailers, or were there others? The list

goes on, and PCC cannot pursue this discovery at this late date without delaying trial further—a

result that would allow True Chem to benefit from its own misconduct.

                                             PRAYER

         The evidence and True Chem’s admissions establish bad faith and willfulness. They

establish spoliation. They establish that True Chem lied to the Court and to PCC. And they

establish that True Chem’s counsel enabled this behavior for the two critical months leading up to

trial, only revealing the existence of the PLC/HMI when they had been caught. The only

appropriate way to address conduct of this nature and to deter such abuses in the future is to award

PCC death penalty sanctions.

         WHEREFORE, PREMISES CONSIDERED, PCC respectfully requests that the Court:

         (1) GRANT its motion for sanctions;

         (2) Enter death penalty sanctions against True Chem striking its pleadings and entering a

judgment that True Chem willfully infringed the 452 and 501 patents;


                                                  7
4824-3524-6818
           Case 6:21-cv-00222-ADA Document 326 Filed 03/25/21 Page 8 of 9




         (3) Alternatively, enter the sanctions requested by PCC in its motion for sanctions; and

         (4) Grant PCC any such further relief to which it may be justly entitled.


                                                      Respectfully submitted,



                                                      Daniel Scardino
                                                      Texas State Bar No. 24033165
                                                      SCARDINO LLP
                                                      501 Congress Avenue, Suite 150
                                                      Austin, TX 78701
                                                      Tel.: (512) 443-1667
                                                      Fax: (512) 487-7606

                                                      Steve McConnico
                                                      Texas Bar No. 13450300
                                                      Paige Arnette Amstutz
                                                      Texas State Bar No. 00796136
                                                      Robyn Hargrove
                                                      Texas State Bar No. 24031859
                                                      SCOTT, DOUGLASS & MCCONNICO, LLP
                                                      303 Colorado Street, Suite 2400
                                                      Austin, TX 78701
                                                      Telephone: (512) 495-6300
                                                      Facsimile: (512) 495-6399
                                                      smcconnico@scottdoug.com
                                                      pamstutz@scottdoug.com
                                                      rhargrove@scottdoug.com

                                                      Attorneys for Plaintiff
                                                      Performance Chemical Company




                                                  8
4824-3524-6818
           Case 6:21-cv-00222-ADA Document 326 Filed 03/25/21 Page 9 of 9




                               CERTIFICATE OF SERVICE

        Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I certify that, on
March 25, 2021, all counsel of record who have appeared in this case are being served with a copy
of the foregoing via the Court’s CM/ECF system.


                                                     Robyn Bigelow Hargrove




                                               9
4824-3524-6818
